United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
And
)
)
DEPARTMENT OF HOMELAND SECURITY,
)
EMERGENCY PREPAREDNESS &
)
RESPONSE, Biloxi, MS, Employer
)
___________________________________________ )
G.A., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1505
Issued: November 5, 2014

Case submitted on the record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 23, 2014 appellant, through her attorney, filed a timely appeal from the May 20,
2014 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying
further merit review of her claim. Because more than 180 days elapsed from the last merit
decision, which was the Board’s decision of January 10, 2014, and pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied review of the merits of appellant’s case
under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case was previously before the Board.2 In a decision dated January 10, 2014, the
Board found that OWCP considered the proper factors to determine that the constructed position
of personnel clerk represented appellant’s wage-earning capacity. The Board found that the
weight of the evidence of record established that she had the requisite physical ability, skill and
experience to perform the position of personnel clerk. Further, the position was reasonably
available within the general labor market of appellant’s commuting area. The Board found that
OWCP properly reduced her compensation effective July 1, 2012. The facts of the case, as set
forth in the prior decision, are incorporated by reference.
In a letter dated March 4, 2014, appellant’s attorney requested reconsideration. He
argued that the prior decision should be vacated because the selected position was based upon an
antiquated and defunct publication and the jobs could not be shown to exist in the present
economy. Counsel contended that the Department of Labor, Dictionary of Occupational Titles
(DOT) used by OWCP was out of date, that the publication was no longer used and that it had
not been updated for many years. He argued that the conclusion reached in appellant’s case was
based on old news and was no better than fiction. Counsel argued that she and other employees
“who have LWEC [loss in wage-earning capacity] decisions based on the DOT have been denied
their basic rights under the law” and that their compensation payments were reduced based upon
a fiction. He further asserted that OWCP’s decision should be vacated and appellant’s
compensation be restored. Counsel argued that it was “well known and well accepted that the
Department of Labor has replaced the DOT. It is only through OWCP inaction that such update
has not been taken with regard to injured federal employees.” Counsel referred to the
Department of Labor, Office of Administrative Law Judges official website and noted that the
DOT was last updated in 1991 and was replaced by “O*NET.” He noted that the DOT was
“rendered obsolete and replaced by a database which is largely informed by people who have
direct experience working in each occupation, the Occupational Information Network or the
O*NET.”
By decision dated May 20, 2014, OWCP denied appellant’s request for reconsideration.
It found that the evidence submitted was insufficient to warrant review of its prior decision.
OWCP noted that counsel’s contentions were similar to his prior argument which was previously
considered.
LEGAL PRECEDENT
Under section 8128(a) of FECA,3 OWCP may reopen a case for review on the merits in
accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal

2

Docket No. 13-1351 (issued January 10, 2014).

3

5 U.S.C. § 8128(a).

2

regulations, which provides that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence which:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”4
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.5
ANALYSIS
On January 10, 2014 the Board affirmed OWCP’s determination that appellant’s wageearning capacity decision was reflected in the constructed position of a personnel clerk. OWCP
thereafter denied appellant’s reconsideration request without a merit review.
In his reconsideration request, counsel reasserted that DOT was outdated and that the
selected position had not been shown to exist in the present economy. The Board finds that
appellant’s representative arguments to not establish a legal error by OWCP or advance a
relevant legal argument not previously considered. The Board notes that his argument that
OWCP used an antiquated DOT system was previously raised and considered.6 The Board also
notes that OWCP procedures clearly provide that the rehabilitation counselor shall use the DOT
description, or OWCP-determined equivalent, to establish the duties and physical requirements
of each job.7 Thus, counsel’s opinion, that the DOT is antiquated is not a relevant legal

4

20 C.F.R. § 10.606(b).

5

Id. at § 10.608(b).

6

Evidence or argument that repeats or duplicates evidence previously of record has no evidentiary value and does
not constitute a basis for reopening a case. J.P., 58 ECAB 289 (2007).
7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Wage-Earning Capacity Based on a
Constructed Position, Chapter 2.816.5(a) (June 2013); see id. at Chapter 2.813.7(a) (February 2011). See also D.J.,
Docket No. 14-863 (issued August 25, 2014) (where counsel argued that DOT was antiquated and defunct, and there
was no evidence that the selected position existed in the current economy, the Board noted that the rehabilitation
counselor found that the selected position was available in sufficient numbers and that appellant had submitted no
evidence supporting the allegations that the selected position did not exist or was not reasonably available).

3

argument which has not been considered nor does it show error by OWCP in applying or
interpreting a specific point. Appellant also did not submit any new and relevant evidence.8
Appellant therefore did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP or
constitute new and relevant evidence not previously considered. As she did not meet any of the
necessary regulatory requirements, appellant is not entitled to further merit review.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 20, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 5, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

The Board notes that a claimant may pursue modification of the wage-earning capacity determination at any
time, by requesting that OWCP review new evidence or argument in support of a modification request. See A.P.,
Docket No. 14-851 (issued September 2, 2014). However, appellant’s counsel, as noted did not submit any new
evidence and he offered an argument that was repetitive of his previous assertions.

4

